DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2014/0340746) in view of Smith et al. (US 2018/0199030) and Guido et al. (US 2016/0323568).
As to claim 1, Watanabe discloses an image display device, comprising: a display panel (510 of fig. 25) comprising a plurality of subpixels arranged in a grid along a first direction corresponding to a parallax direction of a user and a second direction intersecting the first direction (display panel comprising grid of subpixels as shown in fig. 31); an optical element configured to define a light beam direction of an image displayed on the display panel (separator 520 of figs. 25 and 33 [0258]); an acquisition unit (detector 540 of fig. 25) configured to acquire a head position of the user including eye position (detector 540 includes a head detector 570, wherein head detector 570 detects the viewer's head from the image data [0263 – 0265] wherein eye position is extracted from the image [0287 – 0288]); and a controller (controller 560 of fig. 25) configured to be able to switch a display position for displaying a first image visually recognized by the first eye of the user and a second image visually recognized by the second eye of the user for each subpixel included in the plurality of subpixels (images recognized by left and right eyes as shown in fig. 33)  based on head position (controller 560 controls the display circuit 140 to cause the display portion 510 to change the display pattern based on movement of the user detected by the detector 540 [0303] and fig. 33), the plurality of subpixels comprising a plurality of first subpixels configured to emit light of a first color and a plurality of second subpixels configured to emit light of a second color different from the first color (subpixels of fig. 31, wherein subpixels comprising blue and green color subpixels), and the controller (controller 560 of fig. 25) being configured to control the plurality of subpixels (subpixels of fig. 31) comprising the plurality of first subpixels and the plurality of second subpixels as a group (controlling group RDG1 – RDG3 and LDG1 – LDG3 of fig. 31), and so that (after movement is detected as shown in figs. 31 and 33), when an image displayed by one first subpixel belonging to the group (first blue subpixel corresponding to (X3,Y1) of fig. 31) is changed from the first image ( subpixel displaying L2 before movement of fig. 33) to the second image (displaying R1’ after the movement of fig. 33), an image displayed by another first subpixel belonging to the group (second blue subpixel corresponding to (X3,Y2) of fig. 31) is changed from the second image (subpixel displaying R2 before movement of fig. 33) to the first image (displaying L1’ after the movement of fig. 33).  
Watanabe does not explicitly disclose that head detector configured to acquire a first position of a first eye of the user and a second position of a second eye of the user the second eye being different from the first eye, wherein images are switched based on the first position and the second position, and wherein a length of the first subpixels along the first direction being different from a length of the second subpixels along the first direction.
In the same field of endeavor, Smith discloses that head tracking systems that detected positions of user’s left and right eye were well known and that, and specifically discloses laterally tracking liquid crystal parallax barriers comprising multiple independently addressable electrodes ([0004]), wherein parallax is controlled based on left and right eye position [0004 – 0005].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Watanabe and the teachings of Smith, such that images were switched based on the first position and the second position, with motivation to improve stereoscopic effect when considering user’s head movement from side to side (Smith [0004]), wherein such modification would have been a simple alternative and would have only required a routine skill.

In the same field of endeavor, Guido discloses a display device for displaying stereoscopic images (ABSTRACT), wherein a length of a first subpixels along the first direction being different from a length of a second subpixels along the first direction (as shown in fig. 4, subpixel B is twice as wide as subpixel G in horizontal direction [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Watanabe in view of Smith and the teachings of Guido, such that subpixels of different length were used, so that the ratio (proportion) of red, green, and blue in each pixel becomes constant irrespective of whether the screen is viewed horizontally or vertically (Guido [0103].)

As to claim 2 (dependent on 1), Watanabe discloses the image display device, wherein 4Docket No. 005260-K00019 the optical element (separator 520 comprising openings 522 of figs. 25 and 33 [0258]) comprises a plurality of optical components (separator 520 may be a barrier device (e.g. TFT liquid crystal panel) configured to change parameters such as a blocking position, blocking area, opening position and opening area under voltage application. The initial adjuster 110 may perform a positional control for the openings and blocking portions of the separator 520 every pixel or sub-pixel [0261]) configured to be arranged along the first direction and define the light beam direction (openings 522 arranged along Y electrodes of figs. 32 and 34).  

As to claim 3 (dependent on 2), Watanabe discloses the image display device, wherein the optical components (openings 522 and blocking regions 521 of separator 520 of fig. 25) each comprise a dimming region which constitutes a parallax barrier (blocking regions 521 between openings 522 of figs. 32 – 34) and has a slit shape (openings 522 of figs. 32 – 34).  

As to claim 4 (dependent on 2), Watanabe discloses the image display device, wherein the optical components (openings 522 and blocking regions 521 of separator 520 of fig. 32 – 34) are arranged to face the display panel (panel 510 of fig. 33) and extend along a third direction intersecting the first direction and the second direction (openings 522 and blocking regions 521 of separator 520 extending diagonally as shown in fig. 32).  

As to claim 5 (dependent on 4), Watanabe discloses the image display device, wherein the display panel comprises a plurality of pixels (pixels of fig. 31) each comprising a predetermined number of subpixels (comprising R, G and B subpixels of the pixel of fig. 31) including the first subpixel (blue subpixel of fig. 31) and the second subpixel (green subpixel of fig. 31), the third direction (diagonal direction of fig. 32) is a direction in which b pieces of pixels advance in the second direction (one blue subpixel advances in vertical direction of fig. 32) while a pieces of pixels one blue subpixel advances in horizontal direction of fig. 32), and a and b are integers other than 0 that are relatively prime (a and b are integers one, fig. 32).  

As to claim 6 (dependent on 5), Watanabe discloses the image display device, wherein a pitch in the first direction on the display panel of the optical components projected from a point at an optimal viewing distance where the user's eyes are located is defined by a distance in the first direction between two straight lines extending in the third direction that pass through two different vertices of the plurality of pixels (as shown in figs. 32 – 34, the pitch in the horizontal direction corresponds to distance between slits 522 extending in the diagonal direction).  

As to claim 7 (dependent on 1), Watanabe discloses the image display device, wherein a plurality of subpixels belonging to the group extend in a plane along the first direction and the second direction (subpixels belonging to the group RDG1 – RDG3 and LDG1 – LDG3 of fig. 31extend along horizontal and vertical direction of figs. 31 – 35).  

As to claim 9, Watanabe discloses an image display system, comprising: a display panel (510 of fig. 25) comprising a plurality of subpixels arranged in a grid along a first direction corresponding to a parallax direction of a user and a second direction intersecting the first direction (display panel comprising grid of subpixels as shown in fig. 31); an optical element configured to define a light beam direction of an image separator 520 of fig. 25 [0258]);a detection device (detector 540 of fig. 25) configured to acquire a head position of the user including eye position (detector 540 includes a head detector 570, wherein head detector 570 detects the viewer's head from the image data [0263 – 0265] wherein eye position is extracted from the image [0287 – 0288]); and a controller (controller 560 of fig. 25) configured to be able to switch a display position for displaying a first image visually recognized by the first eye of the user and a second image visually recognized by the second eye of the user for each subpixel included in the plurality of subpixels (images recognized by left and right eyes as shown in fig. 33)  based on head position (controller 560 controls the display circuit 140 to cause the display portion 510 to change the display pattern based on movement of the user detected by the detector 540 [0303] and fig. 33), the plurality of subpixels comprising a plurality of first subpixels configured to emit light of a first color and a plurality of second subpixels configured to emit light of a second color different from the first color (subpixels of fig. 31, wherein subpixels comprising red, green and blue color), and the controller (controller 560 of fig. 25) being configured to control the plurality of subpixels (subpixels of fig. 31) comprising the plurality of first subpixels 6Docket No. 005260-K00019 and the plurality of second subpixels as a group (controlling group RDG1 – RDG3 and LDG1 – LDG3 of fig. 31), and so that (after movement is detected as shown in figs. 31 and 33), when an image displayed by one first subpixel belonging to the group (first blue subpixel corresponding to (X3,Y1) of fig. 31) is changed from the first image (subpixel displaying L2 before movement of fig. 33) to the second image (displaying R1’ after the movement of fig. 33), an image displayed by another first subpixel belonging to the second blue subpixel corresponding to (X3,Y2) of fig. 31) is changed from the second image (subpixel displaying R2 before movement of fig. 33) to the first image (displaying L1’ after the movement of fig. 33).  
Watanabe does not explicitly disclose that head detector configured to acquire a first position of a first eye of the user and a second position of a second eye of the user the second eye being different from the first eye, wherein images are switched based on the first position and the second position, and wherein a length of the first subpixels along the first direction being different from a length of the second subpixels along the first direction.
In the same field of endeavor, Smith discloses that head tracking systems that detected positions of user’s left and right eye were well known and that, and specifically discloses laterally tracking liquid crystal parallax barriers comprising multiple independently addressable electrodes ([0004]), wherein parallax is controlled based on left and right eye position [0004 – 0005].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Watanabe and the teachings of Smith, such that images were switched based on the first position and the second position, with motivation to improve stereoscopic effect when considering user’s head movement from side to side (Smith [0004]), wherein such modification would have been a simple alternative and would have only required a routine skill.
Watanabe in view of Smith fails to disclose a length of the first subpixels along the first direction being different from a length of the second subpixels along the first direction.
ABSTRACT), wherein a length of a first subpixels along the first direction being different from a length of a second subpixels along the first direction (as shown in fig. 4, subpixel B is twice as wide as subpixel G in horizontal direction [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Watanabe in view of Smith and the teachings of Guido, such that subpixels of different length were used, so that the ratio (proportion) of red, green, and blue in each pixel becomes constant irrespective of whether the screen is viewed horizontally or vertically (Guido [0103].)

As to claim 10, Watanabe discloses a head-up display, comprising: a display panel (510 of fig. 25) comprising a plurality of subpixels arranged in a grid along a first direction corresponding to a parallax direction of a user and a second direction intersecting the first direction (display panel comprising grid of subpixels as shown in fig. 31); an optical element configured to define a light beam direction of an image displayed on the display panel (openings 522 of separator 520 of fig. 25 [0258]); a detection device (detector 540 of fig. 25) configured to acquire a head position of the user including eye position (detector 540 includes a head detector 570, wherein head detector 570 detects the viewer's head from the image data [0263 – 0265] wherein eye position is extracted from the image [0287 – 0288]); and a controller (controller 560 of fig. 25) configured to be able to switch a display position for images recognized by left and right eyes as shown in fig. 33)  based on head position (controller 560 controls the display circuit 140 to cause the display portion 510 to change the display pattern based on movement of the user detected by the detector 540 [0303] and fig. 33), and an optical system configured to project a virtual image of the display panel (separator 520 comprising openings 522 of figs. 25 and 30 [0258]), the optical system (520 of fig. 30) being arranged on a side of the display panel (510 of fig. 33) and the optical element (openings 522 of fig. 30) on which side the user's eyes are positioned (eyes of fig. 30), the plurality of subpixels comprising a plurality of first subpixels configured to emit light of a first color and a plurality of second subpixels configured to emit light of a second color different from the first color (subpixels of fig. 31, wherein subpixels comprising red, green and blue color), and the controller (controller 560 of fig. 25) being configured to control the plurality of subpixels (subpixels of fig. 31) comprising the plurality of first subpixels and the plurality of second subpixels as a group (controlling group RDG1 – RDG3 and LDG1 – LDG3 of fig. 31), and so that (after movement is detected as shown in figs. 31 and 33), when an image displayed by one first subpixel belonging to the group (first blue subpixel corresponding to (X3,Y1) of fig. 31) is changed from the first image ( subpixel displaying L2 before movement of fig. 33) to the second image (displaying R1’ after the movement of fig. 33), an image displayed by another first subpixel belonging to the group (second blue subpixel corresponding to (X3,Y2) of fig. 31) is changed from the second image subpixel displaying R2 before movement of fig. 33) to the first image (displaying L1’ after the movement of fig. 33).  
Watanabe does not explicitly disclose that head detector configured to acquire a first position of a first eye of the user and a second position of a second eye of the user the second eye being different from the first eye, wherein images are switched based on the first position and the second position, and wherein a length of the first subpixels along the first direction being different from a length of the second subpixels along the first direction.
In the same field of endeavor, Smith discloses that head tracking systems that detected positions of user’s left and right eye were well known and that, and specifically discloses laterally tracking liquid crystal parallax barriers comprising multiple independently addressable electrodes ([0004]), wherein parallax is controlled based on left and right eye position [0004 – 0005].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Watanabe and the teachings of Smith, such that images were switched based on the first position and the second position, with motivation to improve stereoscopic effect when considering user’s head movement from side to side (Smith [0004]), wherein such modification would have been a simple alternative and would have only required a routine skill.
Watanabe in view of Smith fails to disclose a length of the first subpixels along the first direction being different from a length of the second subpixels along the first direction.
ABSTRACT), wherein a length of a first subpixels along the first direction being different from a length of a second subpixels along the first direction (as shown in fig. 4, subpixel B is twice as wide as subpixel G in horizontal direction [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Watanabe in view of Smith and the teachings of Guido, such that subpixels of different length were used, so that the ratio (proportion) of red, green, and blue in each pixel becomes constant irrespective of whether the screen is viewed horizontally or vertically (Guido [0103].)

As to claim 12, Watanabe discloses an image display method, comprising: acquiring (by detector 540 of fig. 25) a head position of the user including eye position (detector 540 includes a head detector 570, wherein head detector 570 detects the viewer's head from the image data [0263 – 0265] wherein eye position is extracted from the image [0287 – 0288]); displaying a first image or a second image on each of a plurality of subpixels (displaying left and right images as shown in fig. 33) which are included in the display panel and arranged in a grid along a first direction corresponding to a parallax direction of the user and a second direction intersecting the first direction (display panel comprising grid of subpixels as shown in fig. 31), by a controller (controller 560 of fig. 25); and causing the first image to reach the first eye of the user and the second image to reach the second eye of the user, by an optical separator 520 of fig. 25 [0258]), the plurality of subpixels comprising a plurality of first subpixels configured to emit light of a first color and a plurality of second subpixels configured to emit light of a second color different from the first color (subpixels of fig. 31, wherein subpixels comprising red, green and blue color), and the controller (controller 560 of fig. 25) being configured to control the plurality of subpixels (subpixels of fig. 31) comprising the plurality of first subpixels and the plurality of second subpixels as a group (controlling group RDG1 – RDG3 and LDG1 – LDG3 of fig. 31), and so that (after movement is detected as shown in figs. 31 and 33), when an image displayed by one first subpixel belonging to the group (first blue subpixel corresponding to (X3,Y1) of fig. 31) is changed from the first image ( subpixel displaying L2 before movement of fig. 33) to the second image (displaying R1’ after the movement of fig. 33), an image displayed by another first subpixel belonging to the group (second blue subpixel corresponding to (X3,Y2) of fig. 31) is changed from the second image (subpixel displaying R2 before movement of fig. 33) to the first image (displaying L1’ after the movement of fig. 33).  
Watanabe does not explicitly disclose that head detector configured to acquire a first position of a first eye of the user and a second position of a second eye of the user the second eye being different from the first eye, wherein images are switched based on the first position and the second position, and wherein a length of the first subpixels along the first direction being different from a length of the second subpixels along the first direction.
In the same field of endeavor, Smith discloses that head tracking systems that detected positions of user’s left and right eye were well known and that, and specifically [0004]), wherein parallax is controlled based on left and right eye position [0004 – 0005].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Watanabe and the teachings of Smith, such that images were switched based on the first position and the second position, with motivation to improve stereoscopic effect when considering user’s head movement from side to side (Smith [0004]), wherein such modification would have been a simple alternative and would have only required a routine skill.
Watanabe in view of Smith fails to disclose a length of the first subpixels along the first direction being different from a length of the second subpixels along the first direction.
In the same field of endeavor, Guido discloses a display device for displaying stereoscopic images (ABSTRACT), wherein a length of a first subpixels along the first direction being different from a length of a second subpixels along the first direction (as shown in fig. 4, subpixel B is twice as wide as subpixel G in horizontal direction [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Watanabe in view of Smith and the teachings of Guido, such that subpixels of different length were used, so that the ratio (proportion) of red, green, and blue in each pixel becomes constant irrespective of whether the screen is viewed horizontally or vertically (Guido [0103].)


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2014/0340746) in view of Wijaya et al. (US 2018/0372923), Smith et al. (US 2018/0199030) and Guido et al. (US 2016/0323568).
As to claim 11, Watanabe discloses a device, comprising: a display panel (510 of fig. 25) comprising a plurality of subpixels arranged in a grid along a first direction corresponding to a parallax direction of a user and a second direction intersecting the first direction (display panel comprising grid of subpixels as shown in fig. 31); an optical element configured to define a light beam direction of an image displayed on the display panel (openings 522 of separator 520 of fig. 25 [0258]); a detection device (detector 540 of fig. 25) configured to acquire a head position of the user including eye position (detector 540 includes a head detector 570, wherein head detector 570 detects the viewer's head from the image data [0263 – 0265] wherein eye position is extracted from the image [0287 – 0288]); and a controller (controller 560 of fig. 25) configured to be able to switch a display position for displaying a first image visually recognized by the first eye of the user and a second image visually recognized by the second eye of the user for each subpixel included in the plurality of subpixels (images recognized by left and right eyes as shown in fig. 33)  based on head position (controller 560 controls the display circuit 140 to cause the display portion 510 to change the display pattern based on movement of the user detected by the detector 540 [0303] and fig. 33), and an optical system configured to project a virtual image of the display panel (separator 520 comprising openings 522 of figs. 25 and 30 [0258]), the optical system (520 of fig. 30) being arranged on a side of the display panel (510 of fig. 33) and the optical element (openings 522 of fig. 30) on which side the user's eyes are positioned (eyes of fig. 30), the plurality of subpixels comprising a plurality of first subpixels configured to emit light of a first color and a plurality of second subpixels configured to emit light of a second color different from the first color (subpixels of fig. 31, wherein subpixels comprising red, green and blue color), and the controller (controller 560 of fig. 25) being configured to control the plurality of subpixels (subpixels of fig. 31) comprising the plurality of first subpixels and the plurality of second subpixels as a group (controlling group RDG1 – RDG3 and LDG1 – LDG3 of fig. 31), and so that (after movement is detected as shown in figs. 31 and 33), when an image displayed by one first subpixel belonging to the group (first blue subpixel corresponding to (X3,Y1) of fig. 31) is changed from the first image ( subpixel displaying L2 before movement of fig. 33) to the second image (displaying R1’ after the movement of fig. 33), an image displayed by another first subpixel belonging to the group (second blue subpixel corresponding to (X3,Y2) of fig. 31) is changed from the second image (subpixel displaying R2 before movement of fig. 33) to the first image (displaying L1’ after the movement of fig. 33).  
Watanabe does not explicitly disclose that the device is a moving body, and display is a head-up display; wherein head detector configured to acquire a first position of a first eye of the user and a second position of a second eye of the user the second eye being different from the first eye, wherein images are switched based on the first position and the second position, and wherein a length of the first subpixels along the 
In the same field of endeavor, Wijaya discloses an autostereoscopic display incorporated into head-up display of a moving body (head-up display of a vehicle [0166]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Watanabe and the teachings of Wijaya such that the autostereoscopic display was incorporated into a vehicle as disclosed by Wijaya, with motivation to enhance a driver's driving capability by fulfilling the requirements for safety, comfort, and information (Wijaya [0002].)
Watanabe in view of Wijaya does not explicitly disclose that the head detector configured to acquire a first position of a first eye of the user and a second position of a second eye of the user the second eye being different from the first eye, wherein images are switched based on the first position and the second position, and wherein a length of the first subpixels along the first direction being different from a length of the second subpixels along the first direction.
In the same field of endeavor, Smith discloses that head tracking systems that detected positions of user’s left and right eye were well known and that, and specifically discloses laterally tracking liquid crystal parallax barriers comprising multiple independently addressable electrodes ([0004]), wherein parallax is controlled based on left and right eye position [0004 – 0005].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Watanabe in 
Watanabe in view of Wijaya and Smith fails to disclose a length of the first subpixels along the first direction being different from a length of the second subpixels along the first direction.
In the same field of endeavor, Guido discloses a display device for displaying stereoscopic images (ABSTRACT), wherein a length of a first subpixels along the first direction being different from a length of a second subpixels along the first direction (as shown in fig. 4, subpixel B is twice as wide as subpixel G in horizontal direction [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Watanabe in view of Wijaya and Smith and the teachings of Guido, such that subpixels of different length were used, so that the ratio (proportion) of red, green, and blue in each pixel becomes constant irrespective of whether the screen is viewed horizontally or vertically (Guido [0103].)
Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 8 (dependent on 1), the Prior Art of record fails to disclose the image display device, wherein the controller is configured to change the image displayed by the first subpixel from the first image to the second image at a first timing, and change the image displayed by the second subpixel from the first image to the second image at a second timing, and the first timing is a timing different from the second timing.  (Emphasis Added.)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623